Citation Nr: 0434113	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  99-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1980 to March 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim of 
entitlement to service connection for PTSD.  

In June 2000, April 2001, and August 2003, the Board remanded 
the matter for evidentiary and due process considerations.  
The veteran's appeal nonetheless remains denied; thus, it has 
been returned to the Board for review.

In October 2000, the veteran appeared at a hearing before a 
veterans law judge (VLJ) who is no longer employed at the 
Board.  As such, the veteran was afforded an opportunity to 
have a second hearing before another VLJ.  See Chairman's 
Memorandum No. 01-93-23, (September 21, 1993), "Handling Of 
Cases In Which An Appellant's Personal Hearing Was Chaired By 
A Board Member Who Has Subsequently Left The Board."  By 
correspondence received in June 2003, the veteran elected to 
have a second hearing.  The hearing was held by the 
undersigned in July 2004, and the hearing transcript is of 
record.  Accordingly, no additional action in this regard is 
needed. 

In April 1995, the RO denied the veteran's claim of 
entitlement to service connection for anxiety and depression.  
The veteran did not appeal, and the determination became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).  In July 1999, the veteran indicated that he wanted 
to seek service connection for depression, rather than PTSD.  
In response, the RO told the veteran that his claim for 
depression had previously been denied and that new and 
material evidence was needed to reopen the matter.  The 
veteran did not respond.  During the pendency of this appeal, 
the veteran indicated that he wants to pursue a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Given the aforementioned procedural development 
and because the PTSD claim is the only issue before the 
Board, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, excluding 
PTSD, is referred to the RO for any action deemed 
appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The probative medical evidence does not demonstrate a 
current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's alleged PTSD was not incurred in, aggravated 
by, or related to active duty.  38 U.S.C.A. §§ 5103, 5103A, 
1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this appeal, VA has fulfilled its duty to notify and duty 
to assist the veteran in the development of this claim.  The 
veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate the veteran's claim.  By rating decision dated 
in November 1998, Statement of the Case dated in January 
1999, Supplemental Statements of the Case dated in November 
1999 and December 2002, and VA letters dated in September 
1997, September 1998, June 2001, October 2003, and March 
2004, VA apprised the veteran and his representative of the 
law applicable in adjudicating the appeal and the reasons and 
bases for the VA decision.  VA also informed the veteran of 
(1) the information and evidence needed to substantiate the 
claim; (2) the information and evidence that VA would seek to 
obtain; (3) the information and evidence the veteran should 
provide; and (4) the need to provide any evidence in his 
possession that pertained to the claim.  Pelegrini v. 
Principi, 17 Vet. App. 412 (1997); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, in the October 2003 
and March 2004 letters, VA told the veteran that to 
substantiate his claim, he needed to demonstrate that he had 
sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  VA also told the veteran that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of the federal 
government.  There is no indication that this correspondence 
was returned as undeliverable.  VA has fulfilled its duty to 
inform the veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Peligrini and Quartuccio, supra.

During this appeal, the provisions of 38 C.F.R. § 3.304(f) 
were amended.  67 Fed. Reg. 45, 10330-10332 (March 7, 2002) 
(codified at 38 C.F.R. § 3.304(f)).  However, it is noted 
that the record reflects that the veteran has been afforded 
the opportunity to submit evidence in compliance with the 
mandates of the amended provisions.  In addition to the June 
2001 VA letter, by VCAA letters dated in October 2003 and 
March 2004, the veteran was informed of the right to submit 
any type of evidence or argument on his behalf.  Further, as 
indicated above, the record contains the veteran's service 
administrative and medical records, post-service medical 
reports, Social Security Administration (SSA) reports, and 
hearing transcripts.  The Board also notes, as discussed 
below, the disposition of this case rests upon the absence of 
a current diagnosis of PTSD.  As such, no additional 
development in this regard is needed.

It is noted that the United States Court of Appeals for 
Veterans Claims has held, in part, that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision.  
Although the initial RO decision in this case was made prior 
to November 9, 2000, the date the VCAA was enacted, this 
defect is harmless error.  As demonstrated above, the veteran 
has been provided with numerous opportunities to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Despite the mandates of Peligrini, 
adjudicating this appeal at this time would not be 
prejudicial error to the veteran.  

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service administrative and medical records 
associated with active duty, reports of VA examinations dated 
from August 1993 to August 2002; VA hospital and outpatient 
treatment reports from VA Medical Centers, Mental Health 
Clinics, and/or Outpatient Clinics dated from March 1994 to 
June 2002; and the veteran's SSA reports.  The veteran's 
November 1999, October 2000, and July 2004 hearing 
transcripts are also of record.  Neither the veteran nor his 
representative has specifically identified any outstanding 
evidence which could be used to support the appeal.  VA has 
met its duty to assist the veteran in the development of this 
appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

All information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

In this case, the veteran asserts that he has PTSD and that 
it is related to in-service discrimination and assaults.  The 
veteran attributes his alleged PTSD to encountering racial 
discrimination while stationed on board a USS Malan and being 
physically assaulted by his wife and Army and ex-Marine 
servicemen during a domestic dispute.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Service connection may also be 
established for certain chronic diseases, including 
psychoses, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3,309.

As such, to establish entitlement to service connection for 
PTSD, the evidence must demonstrate a (1) a current diagnosis 
of PTSD; (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence for the claim, the veteran will prevail via the 
benefit-of-the-doubt doctrine.  The benefit-of-the-doubt 
doctrine does not apply when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

Upon review of the positive and negative evidence in this 
case, the Board finds that the preponderance of the evidence 
weighs against the veteran's claim of entitlement to service 
connection for PTSD.  The probative and persuasive evidence 
fails to establish a current diagnosis of PTSD.  Because the 
first criterion of 38 C.F.R. § 3.304(f) has not been met, 
service connection cannot be established.  Additionally, 
given this finding, the Board need not discuss the occurrence 
of the veteran's alleged in-service stressors and whether 
they are related to his claimed PTSD. 

In this case, the service administrative records do not 
reference PTSD.  In relevant part, the service administrative 
records show that the veteran served aboard the USS Mahan and 
USS Sierra, and that in May 1986 after seeing a movie with 
his wife, the veteran was assaulted by his wife and two men.  
See Department of Navy Incident/Complaint Report.  

The service medical records also do not reference complaints 
of, or treatment for, PTSD.  The reports show that in May 
1986 the veteran received treatment for a contusion of the 
right eye and an abrasion of the right shoulder and left knee 
after being assaulted during a domestic dispute.  The reports 
also show that in September 1986 the veteran received 
treatment after being struck in the head during another 
domestic incident.  However, a psychiatric disorder was not 
noted.  The service medical records note that in February 
1987 the veteran complained of and received treatment for 
insomnia, and that he received a psychiatric referral.  The 
February 1987 psychiatric medical report, however, reflects 
that no psychiatric disorder was present, although the 
veteran was under a lot of stress because of domestic 
problems.  Although the veteran reportedly was referred to a 
support group, the service medical reports and reports of 
medical examinations dated from 1987 to 1993 are silent with 
respect to any symptoms of, or treatment for, a psychiatric 
disorder.  

Thereafter the record consists of VA examinations dated in 
August 1993 and August 1995; VA outpatient treatment reports 
dated from November 1993 to December 1994; and employment 
reports dated from July 1997 to February 1998, including a 
July 1997 Doctor's First Report of Occupational Injury or 
Illness.  Not one of the reports references a psychiatric 
disorder.  

VA outpatient treatment reports and mental health clinical 
reports dated from January 1995 to May 1999 are of record.  
The reports reflect that in January 1995, the veteran 
complained of stress, insomnia, and anxiety caused by in-
service mistreatment.  The veteran reported that while in 
service his wife filed for divorce, that she and her 
boyfriend "tried to kill him," and that he had lost several 
jobs, during and after service, because of racial 
discrimination.  Rule out schizoaffective disorder and rule 
out paranoid personality disorder were noted.  VA outpatient 
treatment reports dated from April 1997 to May 1999 show 
continued treatment for psychiatric problems.  The diagnoses 
included adjustment disorder, depression not otherwise 
specified, and personality disorder.  A diagnosis of PTSD was 
not made.

VA treatment reports from May 1999 to November 1999 are also 
of record.  The reports reflect that in May 1999 the veteran 
was hospitalized on two occasions.  The hospital reports 
generally reflect that he was admitted for suicidal intent 
due to domestic and financial problems.  At that time, the 
veteran also reported a history of being attacked by 
Caucasians on a military ship and combat exposure during the 
Persian Gulf War.  Nonetheless, a confirmed, current 
diagnosis of PTSD was not made.  The diagnoses included by 
history, depression disorder, not otherwise specified, and 
probable PTSD.  Rule out bipolar affective disorder, a past 
history of alcohol abuse, and rule out paranoid personality 
were also noted.  The reports thereafter reflect that the 
veteran participated in group therapy.  Again, the reports do 
not reference PTSD.

The veteran's SSA reports reflect that disability benefits 
were awarded in 1999.  The reports consist of private medical 
reports from J.B.H., III, M.D., dated from February 1997 to 
March 1998, showing treatment for a work-related injury, and 
VA outpatient treatment reports dated from July 1997 to 
September 1999, showing treatment for a psychiatric disorder.  
The SSA reports do not reference PTSD.  Rather, the November 
1999 Disability Determination and Transmittal printout 
records diagnoses of personality disorder and affective mood 
disorder.  

The veteran's VA outpatient treatment reports dated from 
January 2001 to August 2002 are also of record.  Although the 
reports show continued treatment for a mental disorder, they 
do not record a diagnosis of PTSD.  

Finally, the record shows that the veteran underwent a VA 
psychiatric examination in August 2002.  The examination 
report shows that the examiner reviewed the veteran's claims 
file and medical and military history.  The report also 
reflects that after interviewing the veteran and examining 
him, the examiner recorded diagnoses that included depressive 
disorder, not otherwise specified, and personality disorder, 
not otherwise specified.  The examiner then concluded that 
the veteran had a severe personality disorder with associated 
dysphoria and feeling of persecution.  The examiner found 
that the veteran did not have PTSD.  

As demonstrated by the objective medical evidence, a current 
diagnosis of PTSD has not been made.  Thus, service 
connection for PTSD cannot be established.  The service 
medical records are silent with regard to a psychiatric 
disability and the probative and persuasive post-service 
medical evidence fails to demonstrate a confirmed, current 
diagnosis of PTSD.  The Board acknowledges the positive 
evidence of record.  That is, while hospitalized in May 1999 
a diagnosis of "probable PTSD" was noted.  Nonetheless, the 
Board finds that the May 1999 diagnosis is of little or no 
probative value, whereas the August 2002 VA examination 
report, which notes that the veteran does not have PTSD, 
along with the other objective evidence of record is of more 
probative value.  In this regard, the Board notes that the 
May 1999 VA hospital report does not reflect a confirmed 
diagnosis of PTSD, and it does not reflect that the physician 
reviewed the veteran's claims file prior to rendering that 
diagnosis.  More importantly, the diagnosis of "probable 
PTSD" is inconsistent with the other medical evidence of 
record.  As such, the Board finds that the May 1999 diagnosis 
of "probable PTSD" is of little or no probative value.  See 
generally, Swann v. Brown, 5 Vet. App. 229 (1993) (holding 
that the Board was not required to accept the medical opinion 
of two doctors who rendered diagnoses of PTSD almost twenty 
years after the claimant's separation from service and who 
relied on history as related by the claimant as the basis for 
the diagnoses); Wood v. Derwinski, 1 Vet. App. 406 (1991) 
(The Board is not bound to accept the diagnosis of PTSD if 
the evidence of record does not objectively support that 
diagnosis.).

The August 2002 VA examination report is of more probative 
value.  The August 2002 VA examination report confirms that 
the veteran does not have PTSD and reflects that the examiner 
reviewed the veteran's claims file and examined the veteran 
prior to rendering his opinion.  The examiner's findings are 
also consistent with the other medical evidence of record.  
As previously noted, not one of the veteran's in-service and 
other post-service medical evidence records a confirmed, 
current diagnosis of PTSD.  Opinions offered by examiners 
based on a review of all the evidence on file, that is a 
longitudinal review of the record, is considered to be an 
important factor in reaching an informed opinion, whereas 
opinions based on assumptions not supported by the service 
medical records or other objective medical evidence is of 
little probative value.  Owens v. Brown, 7 Vet. App. 429 
(1995).  Because the probative August 2002 VA examination 
report (along with the other objective medical evidence of 
record) does not demonstrate a current diagnosis of PTSD, the 
first requirement needed to establish service connection has 
not been met.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Finally, the Board empathizes with the veteran's plight and 
acknowledges the hearing testimony presented in November 
1999, October 2000, and July 2004, wherein he maintains that 
he has PTSD and attributes his claimed disorder to in-service 
discrimination and assaults.  Nonetheless, service connection 
for PTSD cannot be granted.  Again, there is no probative 
evidence of a current diagnosis of PTSD.  Degmetich and 
Rabideau, supra.  Further, the veteran, as a layperson, is 
not competent to render such a diagnosis.  Thus, the 
veteran's testimony in this regard is of little or no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Absent a current diagnosis of PTSD, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection for PTSD, and is 
not in equipoise.  Accordingly, the appeal is denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	STEVEN L. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



